Terry, C. J., delivered the opinion of the Court
Field, J., and Burnett, J., concurring.
This is an action of ejectment, for a lot in San Francisco.
Both parties deraign title from the same source, defendants claiming under a paper executed on the 6th of October, 1846, which is in the following words:
“By this present, I give ample and sufficient power to Don *17José de Jesus Noé to use or dispose of my lot, which I hold (or have) granted, as may seem best to him; and, in testimony, I give the present power, in the place of Yerba Buena, the 6th day of October, 1846. Maximo Z. Fernandez.”
And the main question raised by the record is, whether this paper is a sufficient conveyance.
In Hayes v. Bona, (7 Cal., 158,) we held that contracts for the sale of land were, under the Mexican law, and by the custom of California, required to be in writing, “and although all the forms prescribed were not strictly followed, still it was necessary that the instrument should contain at least the names of the parties, the thing sold, the date of the transfer, and the price paid.”
This view is decisive of this case, and on the authority of the opinion in Hayes v. Bona, the judgment of the Court below is reversed.